THE THIRTEENTH COURT OF APPEALS

                                   13-15-00531-CV


 JUAN DAVID ORTIZ, INDIVIDUALLY; AND MARIA ACIANA SAENZ, INDIVIDUALLY
                                   v.
              RICARDO ORTIZ AND YOLANDA ORTIZ ALANIZ


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                            Trial Cause No. C-6421-13-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

December 10, 2015